        Case 1:15-cv-03381-RA-BCM Document 140 Filed 09/08/20 Page 1 of 2




                                                                                                   09/08/2020


                                    THE CITY OF NEW YORK
JAMES E. JOHNSON                   LAW DEPARTMENT                                        JOHN L. GARCIA
Corporation Counsel                      100 CHURCH STREET                     Assistant Corporation Counsel
                                         NEW YORK, NY 10007                              Tel.: (212) 356-5053
                                                                                         Fax: (212) 356-2034
                                                                                       johgarci@law.nyc.gov


                                                              September 2, 2020

BY ECF
Honorable Barbara Moses
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:      Marc Ameruso v. City of New York, et al.
                  15 Civ. 3381 (RA) (BCM)

Your Honor:

        I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
New York City Law Department and the attorney assigned to represent Defendants City of New
York, Police Officer Marvin Johnson, Police Officer Mildred Velez, Police Officer John Shapiro,
and Sergeant Jesse Pinto in the above-referenced matter. Defendants write to respectfully
request that the Settlement Conference scheduled for September 9, 2020 be adjourned sine die.
Plaintiff’s counsel, Bryan J. Swerling, Esq., consents to this request.

        On August 31, 2020, pursuant to the Court’s July 30, 2020 Order, Defendants contacted
Plaintiff to convey their good faith settlement offer, and the parties engaged in a discussion about
the possibility of settlement. Unfortunately, the parties presently believe that they remain too far
apart for the upcoming conference to be a meaningful one that could resolve this matter. As
such, the parties do not wish to waste their time or the Court’s time preparing for and attending
the upcoming settlement conference. For these reasons, Defendants, with Plaintiff’s consent,
respectfully request that the September 9, 2020 settlement conference be adjourned sine die.

       In the event that the parties’ settlement positions later change and believe that a
settlement conference might be fruitful, we respectfully request leave to inform the Court at such
time so that we may schedule a settlement conference. Until then, the parties are prepared to
proceed to trial once the pandemic concludes and jury trials resume in the Southern District.
          Case 1:15-cv-03381-RA-BCM Document 140 Filed 09/08/20 Page 2 of 2




           Defendants thank the Court for its time and attention to this matter.

                                                                Respectfully submitted,




                                                                John L. Garcia
                                                                Assistant Corporation Counsel
   cc:     Bryan J. Swerling, Esq.
           Attorney for Plaintiff

Application GRANTED to the extent that the settlement conference scheduled for September 9, 2020 at
2:15 p.m. shall instead be a counsel-only settlement-related conference. Party representatives need not
attend. The dial-in information remains the same. (Dkt. No. 138 ¶ 6.)


______________________________________________________________
Barbara Moses, U.S.M.J.
September 8, 2020
